 In the Matter of REVERE COPPER AND BRASS, INCORPORATED (DALLASAND ORDNANCE DIVISIONS)andCHICAGO DIE SINKERS, LOCAL 100,OF THE INTERNATIONAL DIE SINKERS CONFERENCECase No. 13-R-2813.-Decided April 6,1945Seyfarth, Shaw and Fairweather, by Mr. H. E. Seyfarth,of Chicago,Ill., for the Company.Messrs. J. G. MeinerandWalter T. Lynch,of Cleveland, Ohio, forthe Die Sinkers.Meyers d Meyers,byMr. Ben Meyers,of Chicago, Ill., for theC. I. O.Messrs. Anthony GruszkaandAngelo Inciso,of Chicago, Ill., forthe A. F. L.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Chicago Die Sinkers, Local 100, of theInternational Die Sinkers Conference, herein called the Die Sinkers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Revere Copper and Brass, Incor-porated (Dallas and Ordnance Divisions), Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before J. G. Evans, TrialExaminer.Said hearing was held at Chicago, Illinois, on February15, 1945.The Company, the Die Sinkers, United Automobile, Air-craft and Agricultural Implement Workers of America, C. I. 0.,herein called the C. 1. 0., and United Automobile Workers of America,A. F. L., herein called the A. F. L., appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine- witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing, are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :61 N. LR. B., No. 53.392 REVERE COPPER AND BRASS, INCORPORATEDFINDINGS -OF FACT1.THE BUSINESSOF THE COMPANY393Revere Copper and Brass, Incorporated, is a Maryland corporation.In the course and conduct of its business, the Company operates plantsin the States of Massachusetts, New York, Maryland, Michigan, andIllinois.We are here concerned with the Company's Chicago, Illinois,operations which it conducts in plants designated as the Dallas Divi-sion and the Ordnance Division.For the past year the Companypurchased for the Dallas Division, owned and operated by it, and forthe Ordnance Division, owned by the United States Government andoperated by the Company, raw materials valued in excess of $1,000,000,of which more than 80 percent was purchased outside the State ofIllinois.For the same period the total value of its finished productsat the Chicago plants was in excess of $1,000,000, of which approxi-mately 80 percent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDChicago Die Sinkers, Local 100, affiliated with the International DieSinkers Conference, is a labor organization admitting to membershipemployees of the Company.United Automobile, Aircraft and Agricultural Implement Workersof America, affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany.UnitedAutomobileWorkers of America, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 14, 1944, the Die Sinkers filed its petition:On August 28, 1944, the A. F. L. and the Company executed a 1-yearcollective bargaining agreement covering all hourly rated employeesat the Dallas and Ordnance Divisions. In the late fall of that year amovement by the Company's employees developed to withdraw fromthe A. F. L. and join the C. I.O. On November 29, 1944, the Companyfiled a petition with the Board for an investigation and certification'The Company asks that the petition be dismissed because the Die Sinkers failed to re-quest recognition prior to the filing thereofIt is clear, however,that the Company refusesto recognize the Die Sinkers in the absence of certification by the Board.Consequently,we do not believe that dismissal is warranted.SeeMatter of Houston Blow Pipe andSheet Metal Works,53 N.L. R. B. 184. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDof representatives.2Thereafter, an December 14, 1944, the Company,the C. I. 0., and the A. F. L. entered into a consent election agreement.Among other things, the agreement provided that the Company'shourly rated employees were to determine whether they desired to berepresented by the C. I. 0., the A. F. L., or by neither. In additionthereto, the agreement provided that, in the event a petition were filedwith the Board by the Die Sinkers prior to January 4, 1945, the agree-ment and the results of the election were to be without prejudice tothe rights of the Die Sinkers. In accordance with the provisions ofthe agreement an election was held on January 5, 1945, and the votescast by the Company's die sinkers were segregated and unopened.3A statement of the Trial Examiner made at the hearing indicatesthat the Die Sinkers represents a substantial number of employees inthe unit hereinafter found appropriate.4We find that a question that a question affecting commerce has arisenconcerning the representation of employees of the Company, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers seeks a unit of all the Company's employees work-ing on dies and parts of dies used in the manufacture and completionof forgings.The C. I. 0., the A. F. L., and the Company contend thatthe proposed unit is inappropriate, claiming that collective bargainingat the Company's Chicago plants 5 has been conducted on the basis ofa production and maintenance unit, including die workers.Since 1938, the Company had had annual collective bargainingagreements,6 either with the C. I. O. or the A. F. L. embracing its pro-duction and maintenance employees, including die workers.On No-vember 19, 1940, the Die Sinkers filed a partition with the Board re-questing a unit of the Company's die workers.After a hearing, theBoard, in dismissing the petition, stated, in part, as follows : 7In view of all the circumstances, including the history of collec-tive bargaining between the Company and the [A. F. L.] on aplant-wide basis for over 3 years and the failure of the Die SinkerssCase No. 13-RE-33.The results of the election were as follows:Number of eligible voters,1,819 ; voidballots, 15;votes cast for the C.I.O , 803;votes cast for the A F L , 790 , votes castagainst participating labor organizations,11 , valid votes counted,1,604 , unopenedchallenged ballots, 8. ,'The Trial Examiner reported that the Die Sinkers presented evidence of representationfor seven employees and that there were eight employees in the unit which it alleges to beappropriate.The results of the election,footnote3, supra,reflect the interests of theA. F. L. and the C I. O.cThe parties agree that the workers sought by the Die Sinkers are employed at theCompany's Dallas Division.9 The last of these agreements,dated August 28, 1944,was made withthe A. F L.7Matter of Revere Copper and Brass,Incorporated,30 N. L.It.B. 964,decided April 7,1941. REVERE COPPER AND BRASS, INCORPORATED395to seek to bargain with the Company for more than a year after theCompany had recognized the [A. F. L.], we believe that the uniturged by the Die Sinkers is inappropriate for the purposes ofcollective bargaining, and we so find.The Company employs at its Chicago Dallas Division approximatelyeight die workers who perform the usual functons associated with theircraft, such as making, sinking, trimming and repairing dies and partsof dies.They comprise a single department under the direct super-vision of an assistant foreman, who is a die maker by trade and familiarwith the peculiar problems related to this craft.The various die op-erations are generally segregated from other plant operations .8Dieworkers are the most highly skilled of the Company's employees andreceive the highest rate of pay. It is clear that these employees aremembers of a highly skilled craft which requires an apprenticeship ofat least 6 to 9 years to become a journeyman die sinker.The record indicates that from sometime prior to 1940 to the presentthe Company's die workers have been members of the Die Sinkers.Following the dismissal of the Die Sinkers' petition in 1940 the Com-pany's die workers became members of the A. F. L.However, thiswas done after permission to join the A. F. L. had been granted themby the Die Sinkers subject to the conditions that they remained dues-paying members of the Die Sinkers, and that the Die Sinkers, in turn,would pay their dues to the A. F. L. Under this arrangement, whichcontinued until January 1, 1945,9 the Company's die workers becamemembers of the A. F. L. on or about July 20, 1941. Thus, as testified,the die workers indicated their desire to maintain their separateidentity in the hope that in the future there would arise an occasionwhen they could obtain separate representation by their own craftorganization.There is evidence in the record that, subsequent to 1940, a 20 centan hour increase was obtained for the Company's die workers as a resultof the A. F. L.'s negotiations with the Company. It is clear, yiowever,that the War Labor Board's approval of this increase was obtained inlarge measure through the efforts and cooperation of the Die Sinkers.In view of the facts presented in this case, we are of the opinion thatdie workers may constitute a separate bargaining unit or be bargainedfor as part of a more comprehensive unit."'Therefore, before makinga final determination with respect to `the appropriate unit, we shallfirst ascertain the desires of the employees themselves, as reflected by anelection.Upon the results of the election will depend, in part, ourdetermination.We shall direct that an election by secret ballot beODie workers are segregated in the eastend of thetool and die department in theDallas Division9The Die Sinkers ceased payingdues to the A F L. after this date.10 SeeMatter of Moore Drop Forging Company,60 N. L. R B 494:Matter ofGeneralElectric Company (Lynn River Works and Everett Plant),58 N. L. It. B. 57. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted among all the Company's employees working on dies andparts of dies used in the manufacture and completion of forgings, ex-cluding all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action," who were employedduring the pay-roll period immediately preceding the date of theDirection of Election, subject to the limitations and additions set forththerein, to determine whether they desire to be represented by the DieSinkers, the A. F. L., or the C. I. O. If a majority of the employees inthis voting group select the same representative chosen by the remain-ing hourly rated employees as a consequence of the consent electionmentioned above, they will thereby have indicated their desire to bebargained for together with such employees; selection of a different rep-resentative, however, will indicate a 'desire to constitute a separate unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Revere Copper andBrass, Incorporated (Dallas and Ordnance Divisions), Chicago, Illi-nois, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the votinggroup set forth in Section IV, above, who were employed during thepay-rol^ period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by Chicago Die Sinkers, Local 100, of the In-ternational Die Sinkers Conference, or by United Automobile, Air-craft and Agricultural Implement Workers of America, C. I. 0., or byUnited Automobile Workers of America, A. F. L., for the purposes ofcollective bargaining, or by none of them.11All parties agree that Carl Weinberger is a supervisory employee within the meaningof the Board's definition.